DETAILED ACTION
	The Response filed 18 March 2021 has been entered.  Claims 1, 4, 6, 8-10, and 14-22 are pending, with claims 21-22 being new.  Claims 2-3, 5, 7, and 11-13 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 18 March 2021 have been fully considered but they are not persuasive.  The applicant argues on pgs. 13-14 of the Response that the amendments have overcome all of the objections and 112 issues to place the application in condition for allowance, however, the amendments have warranted new objections and 112 issues, as discussed in detail below.
Drawings
Figs. 1-2 and 5-6 of the drawings filed 16 November 2020 are accepted, and Figs. 3-4 of the drawings filed 18 March 2021 are accepted, however, they still warrant objections because they use reference numbers (62, 64, and 66) that are used for different structures in Fig. 8.  It is suggested that all of the accepted figures be filed together to simplify reference to the accepted filings.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “62” has been used to designate both a corner of the center base plate 92 (Fig. 3) and the control stem for the water control cartridge 60 (Fig. 8); 
reference character “64” has been used to designate both a corner of the center base plate 92 (Fig. 3) and apertures in the water control cartridge 60 (Fig. 8); and 
reference character “66” has been used to designate both the first rotatable elbow (Figs. 3-4) and a rim on the water control cartridge 60 (Fig. 8).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendments to the specification filed on 18 March 2021 are accepted, however, they still warrant objections, including the use of reference numbers 62, 64, and 66 for different structures, as discussed above with regard to the drawing objections.  It is suggested that all of the accepted amendments be filed together to simplify reference to the accepted filings.
The disclosure is objected to because of the following informalities:
In the amendment indicated by the applicant as being of page 6, paragraph 1, “respective threaded apertures 41, 43, 45, 47” should be changed to --respective threaded apertures 43, 41, 45, 47-- to properly correspond with the corners 61, 62, 63, 64 listed beforehand.
In the amendment indicated by the applicant as being of page 6, paragraph 2 continuing onto page 7, “water controlling cartridge 30” should be changed to --water controlling cartridge 60--.
In the amendment indicated by the applicant as being of page 6, paragraph 2 continuing onto page 7, “41, 43, 45, 47 respectively” should be changed to --43, 41, 45, 47 respectively-- to properly correspond with the corners 61, 62, 63, 64 listed beforehand.
In the amendment indicated by the applicant as being of page 6, paragraph 2 continuing onto page 7, “19, 20” should be changed to --20, 21-- to properly denote the second side nipple.
Appropriate correction is required.
Claim Objections
Claims 1, 8-10, and 19 are objected to because of the following informalities:  
In claim 1, line 21, it is suggested that “said cartridge receiving aperture” be changed to --said water controlling cartridge receiving aperture-- to maintain consistency in reciting the structure.
In claim 8, line 5, it is suggested that “said top nipple” be changed to --said third top nipple-- to maintain consistency in reciting the structure.
In claim 9, lines 19-20, it is suggested that “said cartridge receiving aperture” be changed to --said water controlling cartridge receiving aperture-- to maintain consistency in reciting the structure.
In claim 10, line 27, “portion of said said rear” should be changed to --portion of said rear--.
In claim 10, line 32, “and top nipple” should be changed to --and said top nipple--.
In claim 19, line 2, it is suggested that “said top nipple” be changed to --said third top nipple--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 8-10, and 14-22 rejected (wherein claims 4, 6, 8, and 14-20 inherit their rejections due to their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said rear surface of said first left side conduit and said second right side conduit and said top conduit and said bottom conduit" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim.  As understood, 
In claim 1, lines 31-32, “said fourth cylindrical member” now appears to refer to the cylindrical member of the water controlling cartridge receiving aperture instead of the fourth nipple because the antecedent introduction of the fourth nipple has be changed.  Therefore, “said fourth cylindrical member” should be changed to --said fourth threaded nipple-- because the antecedent introduction of the structure has been changed to recite a fourth threaded nipple.
In claim 1, line 33, “said fourth cylindrical member” now appears to refer to the cylindrical member of the water controlling cartridge receiving aperture instead of the fourth nipple because the antecedent introduction of the fourth nipple has be changed.  Therefore, “said fourth cylindrical member” should be changed to --said fourth threaded nipple-- because the antecedent introduction of the structure has been changed to recite a fourth threaded nipple.
Claim 9 recites the limitation "said rear surface of said top conduit, said bottom conduit, said first left side conduit, and said second right side conduit of said valve body manifold" in lines 23-25.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation simply refers to the rear surface of the valve body manifold, and --said rear surface-- would be sufficient.
In claim 9, line 31, “said fourth cylindrical member” now appears to refer to the cylindrical member of the water controlling cartridge receiving aperture instead of the fourth nipple because the antecedent introduction of the fourth nipple has be changed.  Therefore, “said fourth cylindrical member” should be changed to --said fourth threaded 
In claim 9, line 32, “said fourth cylindrical member” now appears to refer to the cylindrical member of the water controlling cartridge receiving aperture instead of the fourth nipple because the antecedent introduction of the fourth nipple has be changed.  Therefore, “said fourth cylindrical member” should be changed to --said fourth threaded nipple-- because the antecedent introduction of the structure has been changed to recite a fourth threaded nipple.
In claim 10, line 23, it is unclear how “a pressure balance control cartridge” differs from the water controlling cartridge.  As understood, the two recitations refer to the same structure, “a pressure balance control cartridge” should be changed to --said water controlling cartridge--.  Alternatively, lines 23-24 (“a pressure balance control cartridge disposed in said water controlling cartridge receiving aperture;”) should be deleted because it doesn’t appear to further define the cartridge or aperture.  
In claim 10, line 34, “said fourth cylindrical member” now appears to refer to the cylindrical member of the water controlling cartridge receiving aperture instead of the fourth nipple because the antecedent introduction of the fourth nipple has be changed.  Therefore, “said fourth cylindrical member” should be changed to --said fourth threaded nipple-- because the antecedent introduction of the structure has been changed to recite a fourth threaded nipple.
In claim 10, lines 35-36, “said fourth cylindrical member” now appears to refer to the cylindrical member of the water controlling cartridge receiving aperture instead of the fourth nipple because the antecedent introduction of the fourth nipple has be 
In claim 21, line 2, it is unclear how “a pressure balance control cartridge” differs from the water controlling cartridge recited in claim 1.  As understood, the two recitations refer to the same structure, “a pressure balance control cartridge” should be changed to --said water controlling cartridge--.  Alternatively, the claim should be canceled because it doesn’t appear to further define the cartridge or aperture.  
In claim 22, line 2, it is unclear how “a pressure balance control cartridge” differs from the water controlling cartridge recited in claim 9.  As understood, the two recitations refer to the same structure, “a pressure balance control cartridge” should be changed to --said water controlling cartridge--.  Alternatively, the claim should be canceled because it doesn’t appear to further define the cartridge or aperture.  
Allowable Subject Matter
Claims 1 and 9-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4, 6, 8, 14-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious, in combination with the other .
Ouyoung (US 6,880,565) discloses in Figs. 2-9 a valve body manifold 10 comprising integrally formed standoff lugs projecting from the rear surface of the valve body manifold 10 (where the flow limiting valves are inserted at the inlets 11, 12, as shown in Figs. 2-3, 5-6, and 8-9) and four lugs integrally formed with the valve body manifold in between the four nipples, but lacks teaching that the stand off lugs position the valve body manifold relative to the backer board.  Yang (US 2012/0145258) discloses in Figs. 1-3 four lugs 12 integrally formed with the valve body manifold in between the four nipples 13, 14, but lacks a plurality of standoff lugs integrally formed with the valve body manifold and projecting from the rear surface of the valve body manifold.  Izzy et al. (US 2009/0057591) discloses in Figs. 1-11 two standoff lugs 86 integrally formed with the valve body manifold 12 and projecting from the rear surface of the valve body manifold 12, but lacks four lugs integrally formed with the valve body manifold and extending between the four nipples.  Johnson et al. (US 2015/0191900) discloses in Figs. 1-2 a valve body manifold comprising two elbows 20, 22 at the two inlets, respectively, but is silent with regard to the elbows are rotatable.  Mastro (US 6,209,926) discloses in Figs. 9-10 a shower-tub valve body manifold comprising elbows .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753